Case: 2:20-cv-04998-SDM-CMV Doc #: 1 Filed: 09/23/20 Page: 1 of 7 PAGEID #: 1




                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF OHIO
                               EASTERN DIVISION



  Colby Perkins and Natalie Perkins,

                           Plaintiff,              Civil Action No.

            – against–

  Synchrony Bank and Equifax Information           COMPLAINT
  Services, LLC,

                           Defendant(s).


                                        COMPLAINT

        Plaintiffs, Colby Perkins and Natalie Perkins (hereinafter “Plaintiffs”), by and

 through their attorneys, the Law Offices of Robert S. Gitmeid & Associates, PLLC, by

 way of Complaint against Defendants, Synchrony Bank (“Synchrony”) and Equifax

 Information Services, LLC (“Equifax”) alleges as follows:

                                    INTRODUCTION

       1. This is an action for damages brought by an individual consumer for

          Defendants’ violations of the Fair Credit Reporting Act, 15 U.S.C. § 1681, et

          seq. (the “FCRA”) and other claims related to unlawful credit reporting

          practices. The FCRA prohibits furnishers of credit information from falsely

          and inaccurately reporting consumers’ credit information to credit reporting

          agencies.

                                         PARTIES

       2. Plaintiffs, Colby Perkins and Natalie Perkins, are adult citizens of Ohio.


                                             1
Case: 2:20-cv-04998-SDM-CMV Doc #: 1 Filed: 09/23/20 Page: 2 of 7 PAGEID #: 2




      3. Plaintiffs are "consumers" as defined by 15 U.S.C. § 1681a(c) of the FCRA.

      4. Defendant Synchrony is a business entity that furnishes consumer credit

         information to consumer reporting agencies.

      5. Defendant Equifax is a limited liability company that engages in the business of

         maintaining and reporting consumer credit information.



                              JURISDICTION AND VENUE

      6. This Court has subject matter jurisdiction over this matter pursuant to 28

         U.S.C. § 1331 because the rights and obligations of the parties in this action

         arise out of 15 U.S.C. § 1681 and 15 U.S.C. § 1681p, which provides that an

         action to enforce any liability created under 15 U.S.C. § 1681 may be brought

         in any appropriate United States District Court, without regard to the amount in

         controversy.

      7. Venue in this district is proper pursuant to 28 U.S.C. § 1391 (b)(2) because a

         substantial part of the events and omissions giving rise to Plaintiffs’ claims

         occurred in Ohio where the Plaintiffs reside.

                                FACTUAL ALLEGATIONS

      8. Defendant Synchrony issued a credit card account ending in 0371 to Plaintiffs.

         The account was routinely reported on Plaintiffs’ consumer credit report.

      9. The consumer report at issue is a written communication of information

         concerning Plaintiffs’ credit worthiness, credit standing, credit capacity,

         character, general reputation, personal characteristics, or mode of living which

         is used or for the purpose of serving as a factor in establishing the consumer’s



                                           2
Case: 2:20-cv-04998-SDM-CMV Doc #: 1 Filed: 09/23/20 Page: 3 of 7 PAGEID #: 3




         eligibility for credit to be used primarily for personal, family, or household

         purposes as defined by 15 U.S.C. § 1681a(d)(1) of the FCRA.

      10. On or about December 18, 2019, Plaintiffs and Synchrony entered into a

         settlement agreement for the above referenced account. A recording of the

         settlement agreement is available upon request.

      11. Pursuant to the terms of the settlement, Plaintiffs paid, and the creditor

         accepted a lump sum payment totaling $1,880.00 to settle and close their

         Synchrony account.

      12. Plaintiffs, via their debt settlement representative timely made the requisite

         settlement payment. Proof of this payment is attached hereto as Exhibit A.

      13. However, over half a year later, Plaintiffs’ Synchrony account continued to be

         negatively reported.

      14. In particular, on a requested credit report dated July 24, 2020, Plaintiffs’

         Synchrony account was reported with a status of “CHARGE OFF,” a balance

         of $4,174.00 and a past due balance of $4,174.00. The relevant portion of

         Plaintiffs’ credit report is attached hereto as Exhibit B.

      15. This tradeline was inaccurately reported. As evidenced by the enclosed

         documents, the account was settled for less than full balance and must be

         reported as settled with a balance of $0.00.

      16. On or about August 11, 2020, Plaintiffs, via their attorney at the time, notified

         credit reporting agencies directly of a dispute with completeness and/or

         accuracy of the reporting of Plaintiffs’ Synchrony account. A redacted copy of

         this letter is attached hereto as Exhibit C.



                                             3
Case: 2:20-cv-04998-SDM-CMV Doc #: 1 Filed: 09/23/20 Page: 4 of 7 PAGEID #: 4




      17. Therefore, Plaintiffs disputed the accuracy of the derogatory information

         reported by Synchrony to Equifax via regular mail in accordance with 15

         U.S.C. § 1681i of the FCRA.

      18. On September 22, 2020, Plaintiffs requested updated credit reports for review.

         The tradeline for Plaintiffs’ Synchrony account remained inaccurate, as

         Defendants failed to correct the inaccuracy. The relevant portion of the

         September 22, 2020 credit report is attached hereto as Exhibit D.

      19. Equifax did not notify Synchrony of the dispute by Plaintiffs in accordance

         with the FCRA, or alternatively, did notify Synchrony and Synchrony failed to

         properly investigate and delete the tradeline or properly update the tradeline on

         Plaintiffs’ credit reports.

      20. If Synchrony had performed a reasonable investigation of Plaintiffs’ dispute,

         Plaintiffs’ Synchrony account would have been updated to reflect a “settled”

         status with a balance of $0.00.

      21. Despite the fact that Synchrony has promised through its subscriber agreements

         or contracts to accurately update accounts, Synchrony has nonetheless

         willfully, maliciously, recklessly, wantonly, and/or negligently failed to follow

         this requirement as well as the requirements set forth under the FCRA, which

         has resulted in the intended consequences of this information remaining on

         Plaintiffs’ credit reports.

      22. Defendants failed to properly maintain and failed to follow reasonable

         procedures to assure maximum possible accuracy of Plaintiffs’ credit

         information and Plaintiffs’ credit reports, concerning the account in question,



                                           4
Case: 2:20-cv-04998-SDM-CMV Doc #: 1 Filed: 09/23/20 Page: 5 of 7 PAGEID #: 5




         thus violating the FCRA. These violations occurred before, during, and after

         the dispute process began with Equifax.

      23. At all times pertinent hereto, Defendants were acting by and through their

         agents, servants and/or employees, who were acting within the scope and

         course of their employment, and under the direct supervision and control of the

         Defendants herein.

      24. At all times pertinent hereto, the conduct of Defendants, as well as that of their

         agents, servants and/or employees, was malicious, intentional, willful, reckless,

         negligent and in wanton disregard for federal law and the rights of the Plaintiffs

         herein.

                                 CLAIM FOR RELIEF

      25. Plaintiffs reassert and incorporate herein by reference all facts and allegations

         set forth above.

      26. Equifax is a “consumer reporting agency,” as codified at 15 U.S.C. § 1681a(f).

      27. Synchrony is an entity that, regularly and in the course of business, furnishes

         information to one or more consumer reporting agencies about its transactions

         or experiences with any consumer and therefore constitutes a “furnisher,” as

         codified at 15 U.S.C. § 1681s-2.

      28. Synchrony is reporting inaccurate credit information concerning Plaintiffs to

         one or more credit bureaus as defined by 15 U.S.C. § 1681a of the FCRA.

      29. Plaintiffs notified Defendants directly of a dispute on the account’s

         completeness and/or accuracy, as reported.




                                             5
Case: 2:20-cv-04998-SDM-CMV Doc #: 1 Filed: 09/23/20 Page: 6 of 7 PAGEID #: 6




       30. Synchrony failed to complete an investigation of Plaintiffs’ written dispute and

            provide the results of an investigation to Plaintiffs and the credit bureaus within

            the 30-day statutory period as required by 15 U.S.C. § 1681s-2(b).

       31. Synchrony failed to promptly modify the inaccurate information on Plaintiffs’

            credit reports in violation of 15 U.S.C. § 1681s-2(b).

       32. Equifax failed to delete information found to be inaccurate, reinserted the

            information without following the FCRA, or failed to properly investigate

            Plaintiffs’ disputes.

       33. Equifax failed to maintain and failed to follow reasonable procedures to assure

            maximum possible accuracy of Plaintiffs’ credit reports, concerning the

            account in question, violating 15 U.S.C. § 1681e(b).

       34. As a result of the above violations of the FCRA, Plaintiffs suffered actual

            damages in one or more of the following categories: lower credit score, denial

            of credit, embarrassment and emotional distress caused by the inability to

            obtain financing for everyday expenses, rejection of credit card application,

            higher interest rates on loan offers that would otherwise be affordable and other

            damages that may be ascertained at a later date.

       35. As a result of the above violations of the FCRA, Defendants are liable to

            Plaintiffs for actual damages, punitive damages, statutory damages, attorney’s

            fees and costs.

       WHEREFORE, Plaintiffs demand that judgment be entered against Defendants as

 follows:

       1. That judgment be entered against Defendants for actual damages
          pursuant to 15 U.S.C. § 1681n or alternatively, 15 U.S.C. § 1681o;

                                               6
Case: 2:20-cv-04998-SDM-CMV Doc #: 1 Filed: 09/23/20 Page: 7 of 7 PAGEID #: 7




        2. That judgment be entered against Defendants for punitive damages
           pursuant to 15 U.S.C. § 1681n;

        3. That the Court award costs and reasonable attorney's fees pursuant to 15
           U.S.C. § 1681n or alternatively, 15 U.S.C. § 1681o; and

        4. That the Court grant such other and further relief as may be just and
           proper.

                             DEMAND FOR JURY TRIAL

         Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiffs demand

 trial by jury in this action of all issues so triable.

                                           Respectfully Submitted,


                                  Law Offices of Robert S. Gitmeid & Associates, PLLC

                                  By: /s/ Thomas G. Widman
                                  Thomas G. Widman, Esq. (Bar No. 0059259)
                                  30 Wall Street, 8th Floor #741
                                  New York, NY 10005
                                  Tel: (866) 249-1137
                                  E-mail: thomas.w@gitmeidlaw.com
                                  Attorneys for Plaintiff




                                                  7
